PER CURIAM.
Appellant alleges, and we agree, that the State failed to provide him with evidence *1163favorable to his defense. However, we find no violation of discovery rights as enunciated in Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), because there is no showing of a reasonable probability that, had the evidence been disclosed, the result of the proceeding would have been different. United States v. Bagley, 473 U.S. 667, 105 S.Ct. 3375, 3384-85, 87 L.Ed.2d 481, 494-95 (1985). Cf Arango v. State, 497 So.2d 1161 (Fla.1986) (court found a reasonable probability that results of the proceedings would have been different had suppressed evidence been disclosed).
Affirmed.
BASKIN and FERGUSON, JJ., concur.